I am unable to agree with my learned associates in holding that the injury to claimant was the result of an accident within the meaning of the Workmen's Compensation Act. The event to be an accident must be "unexpected," "happening suddenly and violently." [Sec. 3305, R.S. 1929.] Claimant testified he knew he was not getting air through the sponge on the mask; that the mask did not fit his face; that he left the room several times to wash the mask or his face and returned knowing that the inhaling of the dust through the ill-fitting mask was making him sick.
While the element of negligence is not involved, nevertheless, such evidence does not indicate an unexpected, sudden or violent event. The most that can be said is that claimant, by using an ill-fitting *Page 416 
mask, produced a result upon himself in a few hours, similar to the result usually manifested in a period of about one year. But the sickness was not the result of violence nor was it sudden, as I understand the term. Moreover, it was exactly the same disease (lead poisoning) which is the usual result of working in such places as the one in question for a period of a year or more. It was then an occupational disease, although contracted in much less than the usual time. But its nature could not be changed by the shortness of the time within which it was contracted. Such diseases are exempted from the provisions of the Workmen's Compensation Law. [Sec. 3305, supra.] Claimant was fully protected under the provisions of Sections 13253 and 13254, Revised Statutes 1929, relating to means and methods of preventing occupational diseases. He had a cause of action saved to him by the Workmen's Compensation Law and specifically exempted from its provisions.
It is therefore my opinion the judgment of the circuit court should be affirmed.